         Case 1:19-cv-01799-JPO Document 1-1 Filed 02/26/19 Page 1 of 1



                                        Exhibit A

The dates on which Greenlight Capital, LP purchased Mylan common stock during the relevant

period are:

                                       10/28/2015
                                       10/30/2015
                                       11/13/2015
                                         5/6/2016
                                        5/12/2016
                                        5/13/2016
                                        6/10/2016
                                         9/2/2016
                                        9/29/2016
                                        9/30/2016
                                        10/3/2016
                                        10/4/2016
                                        10/5/2016
                                        10/6/2016
